Citation Nr: 0406653	
Decision Date: 03/15/04    Archive Date: 03/30/04

DOCKET NO.  97-26 392	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico

THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to special monthly pension based on the need 
for the regular aid and attendance of another person or by 
reason of being housebound.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The appellant and a private psychiatrist


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from March 1964 to March 1966.  
He served in the Republic of Vietnam for 4 months and 29 
days.  

This case comes before the Board of Veterans' Appeals (Board) 
from May 1997 and June 2000 decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.

The claim for special monthly pension is being remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify you if further action is required on your 
part.  The Board will decide the other claim for PTSD.


FINDINGS OF FACT

1.  The veteran was notified of an October 1995 rating 
decision denying service connection for PTSD, but he did not 
appeal.  

2.  The additional evidence received since that October 1995 
decision does not suggest the veteran has PTSD as a result of 
his service in the military, including his tour in Vietnam, 
so the additional evidence is not so significant that it must 
be considered to fairly decide the merits of his claim.  




CONCLUSIONS OF LAW

1.  The October 1995 rating decision denying service 
connection for PTSD is final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2003).  

2.  New and material evidence has not been received since 
that October 1995 rating decision to reopen the claim for 
service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process Considerations

On November 9, 2000, the President of the United States 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  The VCAA was codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002), and the 
implementing regulations were codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a); Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).  



38 C.F.R. § 3.159(b)(1) (2003) was recently invalidated by 
the United States Court of Appeals for the Federal Circuit in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. September 2003) (PVA).  The 
offending regulatory language suggested that an appellant 
must respond to a VCAA notice within 30 days and was 
misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided in 38 U.S.C.A. § 5301(a).  Thus, that regulatory 
provision was invalid because it was inconsistent with the 
statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. 
§ 5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO sent the veteran a letter on May 7, 2003, apprising 
him of his rights in VA's claims process, including the 
evidence needed to substantiate his claim and establish his 
entitlement to the benefit he is requesting, the information 
or evidence still needed from him and what he could do to 
help with his claim, when and where to send the information 
or evidence, what VA had done to help him with his claim, and 
what he could do if he had questions.  He also underwent VA 
psychiatric examinations in May 1997 and January 1999, prior 
to enactment of the VCAA, to determine whether he has PTSD.  
38 U.S.C.A. § 5103A(d).  Concerning this, the implementing 
VCAA regulation, 38 C.F.R. § 3.159(c)(4)(iii), as amended, 
provides that only upon reopening will VA provide an 
examination or obtain a medical opinion if necessary to 
decide a claim, which will be when there is insufficient 
competent medical evidence to decide the claim, as provided 
at 38 C.F.R. § 3.159(c)(4).  See 66 Fed. Reg. 45,631 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R 
§ 3.159(c)(4)(iii)).  

Also, there are numerous VA clinical records on file 
pertaining to the veteran's past treatment and evaluation.  
Likewise, several private clinical records, in Spanish, have 
been obtained and translated into English.  Still other 
records were obtained from the Social Security Administration 
(SSA).  And the more recent statements and correspondence 
from him and his representative do not make reference to or 
otherwise mention any additional treatment from other sources 
(e.g., private or non-VA, etc.).  Obviously then, where no 
such additional evidence even exists, none need be obtained.  
Further, he and a psychiatrist testified in support of his 
claim at a December 1997 RO hearing.  



The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  

Here, however, the petition to reopen the claim for service 
connection for PTSD was denied in a May 1997 rating decision, 
several years prior to the enactment of the VCAA in November 
2000 and the even more recent holding in Pelegrini in January 
2004.  So it simply was not possible to provide notice of the 
VCAA prior to the initial adjudication of his claim.  Since 
enactment of the VCAA, however, the RO has provided the 
requisite notice.

The Court also held in Pelegrini that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided does not contain the "fourth element," the Board 
finds that the appellant was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claim.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements 
is harmless error.  And although the application to reopen 
the claim for service connection for PTSD will be denied, the 
veteran still is not prejudiced by the Board deciding his 
appeal at this juncture, without first remanding his claim to 
the RO, because the preliminary notice and duty to assist 
provisions of the VCAA already have been satisfied to the 
extent possible.  Cf. Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Petition to Reopen the Claim for Service Connection for PTSD

Service connection may be granted for current disability if 
it is the result of a disease contracted or an injury 
sustained while on active duty in the military.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2003).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim. 38 C.F.R. 
§ 3.303(b) (2003).  Service connection may be also granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).

Certain conditions, such as a psychosis, will be presumed to 
have been incurred in service if manifested to a compensable 
degree within 1 year after service.  This presumption is 
rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).

Service connection for PTSD, in particular, requires medical 
evidence establishing a diagnosis in accordance with 38 
C.F.R. § 4.125(a) (the diagnosis must conform to DSM-IV and 
be supported by findings on examination), credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 
10 Vet. App. 128, 137-138 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service-to support a diagnosis 
of PTSD-will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  See, 
e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  If VA determines that 
the veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then his lay testimony or 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, 
however, VA determines either that the veteran did not engage 
in combat with the enemy or that he did engage in combat, but 
that the alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain other objective information that corroborates 
his testimony or statements.  See Zarycki, 6 Vet. App. at 98.

When there is a current diagnosis of PTSD, the sufficiency of 
the claimed in-service stressor is presumed.  Cohen, 10 
Vet. App. at 144.  Nevertheless, credible evidence that the 
claimed in-service stressor actually occurred is still 
required.  38 C.F.R. § 3.304(f).  And credible supporting 
evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996).  Corroboration does not require, 
however, "that there be corroboration of every detail 
including the appellant's personal participation in the 
identifying process."  Suozzi v. Brown, 10 Vet. App. 307, 
311 (1997).  

Mere presence in a combat zone is not sufficient to show that 
a veteran actually engaged in combat with enemy forces.  Wood 
v. Derwinski, 1 Vet. App. 190 (1991), affirmed on 
reconsideration, 1 Vet. App. 406 (1991).  On the other hand, 
whether a veteran has submitted sufficient corroborative 
evidence of claimed in-service stressors is a factual 
determination.  Pentecost v. Principi, 16 Vet. App. 124 
(2002).  And in both Pentecost and Suozzi, it was held that 
specific evidence that a veteran was actually with his unit 
at the time of an attack is not required to verify an enemy 
attack as a PTSD stressor.  Pentecost, 16 Vet. App. at 128 
(holding that the Board erred in "insisting that there be 
corroboration of the veteran's personal participation"); 
Suozzi, 10 Vet. App. 310 - 11 (evidence that veteran's 
company received heavy casualties during an attack, even 
without specific evidence that the veteran was "integrally 
involved in the attack" was sufficient to reopen his claim 
for service connection for PTSD).  

At the time of the October 1995 rating decision, 38 C.F.R. 
§ 3.304(f) provided that: 

Service connection for [PTSD] requires medical 
evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the 
claimed inservice stressor actually occurred, and a 
link, established by medical evidence, between 
current symptomatology and the claimed inservice 
stressor.  If claimed stressor is related to combat, 
service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple 
Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of 
the claimed inservice stressor.  Additionally, if 
the claimed stressor is related to the claimant 
having been a prisoner-of-war [POW], [POW] 
experience which satisfies the requirements of 
[38 C.F.R.] § 3.1(y) of this part will be accepted, 
in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice 
stressor.  



Subsequently, however, 38 C.F.R. § 3.304(f) was amended in 
June 1999 to eliminate the requirement of a clear diagnosis 
of PTSD in order to comport with the Court's decision in 
Cohen v. Brown, 10 Vet. App. 128 (1997) and the revised 
38 C.F.R. § 3.304(f) was made effective March 7, 1997, the 
date of the Cohen decision.  38 C.F.R. § 3.304(f), as revised 
effective March 7, 1997, provided that: 

Service connection for [PTSD] requires medical 
evidence diagnosing the condition in accordance 
with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current 
symptoms and an in-service stressor; and 
credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is 
related to that combat, in the absence of clear 
and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of 
the claimed in-service stressor.  

Later, 38 C.F.R. § 3.304(f) was amended on March 7, 2002, but 
the change made by these amendments addressed claims of 
service connection for PTSD based on veterans who were POWs 
or who sustained a personal assault during service.  
The provisions relating to claims based on combat as a 
stressor were unchanged.  

In October 1995 the veteran was notified of the rating 
decision that same month denying his claim for service 
connection for an acquired psychiatric disorder, inclusive of 
PTSD.  He also was apprised of his procedural and appellate 
rights.  But he did not appeal that decision.  So it is final 
and binding on him based on the evidence then of record.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.1103.  
This, in turn, means there must be new and material evidence 
since that decision to reopen this claim and warrant further 
consideration on a de novo basis.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156; see also Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

In April 1997 the veteran applied to reopen his claim for 
service connection for PTSD.  The RO denied his petition, and 
this appeal ensued.

Factual Background

The veteran's DD 214 shows that he served in Vietnam for just 
less than 5 months and that his military occupational 
specialty (MOS) was in the basic field artillery.  His 
service medical records (SMRs) are negative for combat 
injuries or psychiatric disability except that he failed to 
keep two appointments in September 1964 that were scheduled 
for unspecified personal problems.  

The veteran underwent VA hospitalization in July and August 
1966 with complaints of poor interpersonal relationships, 
lack of drive, and withdrawal.  He reported that before 
service he was very timid and had had trouble with his 
memory.  After service he worked in an office but had become 
very nervous and could not relate well with people, and quit 
his job.  He spent the next month secluded at home, avoiding 
social intercourse.  He stated that he had been secluded 
because he had felt depressed.  He complained of insecurity, 
difficulty concentrating, lack of drive, and indecisiveness.  
The diagnosis was an emotionally unstable personality with a 
depressive features.  

On VA psychiatric examination in September 1966 the veteran 
complained of nervousness, which was manifested by unrest and 
unusual mannerisms, withdrawal, poor self-esteem, self-
debasing ideas, and poor sleep.  On mental status examination 
he was timid, self-derogatory, and anxious.  He had feelings 
of inferiority and ineptness.  He had referential delusions 
of being spoken about and being criticized.  He was irritable 
and had suicidal ideations.  He frequently fantasized.  The 
diagnosis was an anxiety reaction with depressive features in 
a personality disorder.  

VA records of hospitalization in June and July 1994 were 
constructively on file at the time of the October 1995 RO 
decision, but not actually in the claim file.  These show 
that he was admitted for confusion, insomnia, ideas of 
worthlessness, and insomnia.  The content of his frequent 
nightmares were events in Vietnam.  They discharge diagnoses 
were delayed PTSD and depression, not otherwise specified.  

Prior to the October 1995 RO denial, RO obtained from the 
veteran authorization for release of private clinical records 
from Dr. Jose Alonzo, the Andromeda Hispano Mental Health 
Center, and North Dekalb Mental Health Center, but there were 
no responses to RO requests in September 1994.  

In an October 1994 VA Form 21-4138, Statement in Support of 
Claim, the veteran reported that while with an artillery unit 
in Vietnam an artillery round hit a Vietnamese village, 
killing innocent children.  On another occasion, his unit 
accidentally killed U.S. soldiers.  On yet another occasion 
his unit was accidentally attacked with grenade launchers 
from U.S. forces and on still another occasion their position 
was attacked at night by Viet Cong.  

On VA general medical examination in December 1994 it was 
reported the veteran had experienced depression since 1966, 
which had been exacerbated in 1986.  His complaints included 
depression, sadness, suicidal ideation, fears, and insomnia.  
The diagnoses included PTSD and severe depression.  

On VA psychiatric examination in January 1995 by a Board of 
three examiners, for the purpose of determining whether the 
veteran had PTSD, his claim folder was reviewed.  On 
examination he did not bring up any specific event about 
combat in Vietnam.  On mental status examination he was 
depressed, with floating anxiety.  He had strong obsessive-
compulsive thinking and ideation.  The diagnoses were 
an obsessive-compulsive disorder with depressive features and 
alcohol abuse, episodically in alleged remission.  It was the 
unanimous opinion of the Board that the veteran was a chronic 
case of obsessive-compulsive disorder (OCD) and that there 
was no evidence of PTSD.  

VA records of hospitalization in August and September 1995 
were constructively on file at the time of the October 1995 
RO decision, but not actually in the claims file.  See Bell 
v. Derwinski, 2 Vet. App. 611 (1992).  These records show 
treatment for psychiatric disability.  The relevant diagnoses 
are depression, not otherwise specified, and alcohol 
dependence, not otherwise specified.  

The evidence received since the October 1995 RO denial 
includes records of the veteran's VA hospitalization in 
November 1995 for water intoxication.  The discharge 
diagnoses included major depression and alcohol dependence 
and abuse.  

The veteran underwent VA hospitalization in November 1995 for 
seizures and severe hyponatrenia with water intoxication.  
The psychiatric diagnoses at discharge were major depression 
as well as alcohol dependence and abuse.  

Records of Dr. Jose Carlo reflect that in February 1996 it 
was reported the veteran was not responding to outpatient 
treatment and wanted more intensive treatment.  In April 1996 
the diagnosis was major depression.  

Records of the Hato Rey Psychiatric Hospital reflect that in 
December 1996 it was reported the veteran had dreams of 
events in Vietnam.  In December 1997 he complained of 
problems with his memory and of having thoughts of hurting 
himself.  He complained of feeling guilty about events in 
Vietnam.  One of the records is mostly illegible but there is 
a notation of "PTSD."  

Additionally received VA outpatient treatment (VAOPT) records 
are on file, a few of which contain a diagnosis of PTSD, such 
as an interim summary of March 1997.  Because of this, the 
veteran was afforded a VA psychiatric examination in 
May 1997, when it was noted that the VA physician that had 
rendered the March 1997 diagnosis of PTSD had seen the 
veteran only once.  Since the report of the May 1997 VA 
psychiatric examination cites other VA examination reports, 
it is clear that the claims file was available for review.  
The veteran was currently in a VA hospital for hyponatremia 
due to compulsive water intake.  He received Valium from a VA 
Day Treatment Center.  He complained of anxiety due to many 
fears.  After a mental status evaluation the diagnoses were 
OCD with depressive features and alcohol abuse in alleged 
remission.  It was opined that based on his history and 
symptoms there was no evidence to warrant a diagnosis of 
PTSD.  

During an RO hearing on December 12, 1997, Dr. Juarbe 
testified that he had examined the claims file and had seen 
the veteran in his office on only two occasions prior to the 
hearing, in December 1996 and on December 3, 1997 
(pages 2 and 9 of the transcript).  The veteran had reported 
being exposed to extremely traumatic events in Vietnam and 
now had symptoms of which the physician had never heard 
(pages 2 and 3).  The veteran reported that he would hide in 
his own mind to avoid thinking about Vietnam and the 
physician reported that this was a psychotic response (page 
3).  The veteran's repetitive behavior of closing a window 
many times was not a symptom of OCD but was a symptom of PTSD 
because the veteran felt that he might be attacked through 
the window by the enemy (pages 3 and 4).  The veteran had a 
startle reaction and guilt induced suicidal tendencies due to 
PTSD (page 4).  He did not agree with the VA diagnosis of 
alcohol abuse because the veteran had stopped drinking many 
years ago and had drunk in the past to fight anxiety (page 
5).  His symptoms had become more intense since about 1994 
(page 5).  The veteran's depression was due to feelings of 
guilt of events in Vietnam (page 6).  When first 
diagnostically evaluated in 1966 the diagnosis of PTSD did 
not exist, and those initial diagnoses had been erroneously 
carried over (page 6).  VA examiners had confused the 
veteran's PTSD hypervigilance with the ritual behavior of OCD 
which originated with his childhood upbringing (page 6).  

Also during that December 1997 hearing the veteran testified 
about traumatic events in Vietnam (pages 18 thru 22).  He 
testified that he first started VA treatment in 1966 because 
of horrible fears (page 22).  His symptoms were exacerbated 
in 1979 (page 23).  He received Social Security benefits due 
to mental disability (page 24).  He was now treated at a VA 
Day Treatment Center (page 25).  

Records underlying the veteran's award of Social Security 
Administration (SSA) disability benefits were received in 
September 1999.  Form SSA-831-U5 indicates the veteran was 
receiving those benefits due to a primary diagnosis of 
depression and a secondary diagnosis of alcohol abuse.  

Included in the SSA records was a report of a January 1995 
psychiatric evaluation by Edelmiro Rodriguez, M.D., which 
indicates that after leaving Vietnam the veteran experienced 
depressive episodes.  After a mental status evaluation the 
diagnosis was a major depressive disorder, but PTSD was to be 
ruled out.  

The veteran was in a VA Day Treatment Program in 1997 and 
1998.  A discharge summary reflects that the diagnoses to be 
ruled out were a depressive disorder versus a generalized 
anxiety disorder with panic attacks. 

On VA examination in January 1999 by a Board of psychiatrists 
the veteran's claims file and medical records were thoroughly 
reviewed and he and his wife were separately interviewed.  He 
had been separated from the VA Day Treatment Program due to 
poor compliance with treatment and lack of motivation.  He 
had not had subsequent VA or private psychiatric treatment.  
He denied symptoms, e.g., compulsions, of which he had 
previously complained but his wife confirmed the continued 
existence of the symptoms.  Rather, he attributed his 
problems to Vietnam.  However, he could not remember specific 
Vietnam stressors.  His fears were of almost phobic 
proportions.  It was opined that the manifestations of his 
psychiatric disorder seemed to have their origins in 
traumatic experiences in his childhood since he had 
manifested symptoms of obsession as an adolescent.  
The diagnoses were major depressive disorder, recurrent, 
secondary to OCD, and an obsessive-compulsive personality 
disorder.  It was also found that he definitely did not have 
PTSD.  

The veteran's service personnel records were received in June 
1999 and show that he was in the Republic of Vietnam from 
October 1965 to March 1966, during which time his principal 
duty was a cannoneer.  His military decorations included the 
Vietnam Service Medal.  

During a VA general medical examination in October 1999 it 
was reported the veteran's medical records showed diagnoses 
of manic-depressive psychosis and PTSD.  The final diagnoses 
included PTSD, by history, and manic depressive psychosis, by 
history.  

VAOPT records of 2003 reflect a diagnosis in August 2003 of 
bipolar disorder.  



The Board must determine whether new and material evidence 
has been submitted since the RO's October 1995 decision, 
before proceeding further, because this preliminary 
determination affects the Board's legal jurisdiction to reach 
the underlying claim to adjudicate it de novo.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

Following issuance of the Hodge ruling, the Court articulated 
a three-step analysis for adjudicating claims based on new 
and material evidence:  first, VA must determine whether new 
and material evidence has been submitted according to the 
requirements of 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been submitted, immediately upon 
reopening the claim VA must determine whether, based upon all 
the evidence and presuming its credibility, the claim is well 
grounded pursuant to 38 U.S.C. § 5107(a); and third, if the 
claim is well grounded, VA may proceed to evaluate the merits 
of the claim after ensuring the duty to assist under 38 
U.S.C. § 5107(b) has been fulfilled.  See Elkins v. West, 12 
Vet. App. 209 (1999) (en banc) and Winters v. West, 12 Vet. 
App. 203 (1999) (en banc).  However, since the well-grounded 
requirement has been totally eliminated by the rather 
recently enacted VCAA, the Board need only consider whether 
new and material evidence has been submitted to reopen the 
claim for service connection and, if so, the Board then may 
proceed directly to adjudicate the claim on the full merits 
if VA has fully complied with all notification and assistance 
to the veteran that is mandated by the VCAA so that he is not 
prejudiced.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also Fossie v. West, 12 Vet. App. 1 (1998).  

The amendments to 38 C.F.R. § 3.156, in particular, only 
apply to applications to reopen that were received on or 
after August 29, 2001.  Here, the veteran's petition to 
reopen the claim for service connection for PTSD was received 
in April 1997, prior to that cutoff date.  Therefore, the 
amended version of 38 C.F.R. § 3.156(a), providing a new 
definition of new and material evidence, does not apply to 
the current appeal.  



Under the old version of 38 C.F.R. § 3.156(a), new and 
material evidence meant evidence not previously submitted 
that bore directly and substantially upon the specific matter 
under consideration, which was neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled was so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  Materiality contemplated evidence that "tend[ed] 
to prove the merits of the claim as to each essential element 
that was a specified basis for that last final disallowance 
of the claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).  
When determining whether evidence [was] new and material, the 
"credibility of the evidence [was] presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

In this case, pursuant to the holdings in Pentecost and 
Suozzi, there does not need to be corroboration of every 
detail of personal participation in combat activity.  Rather, 
the mere fact that the veteran's unit was involved in combat 
activity is reason enough, alone, to presume that he 
experienced the type of stressor alleged in that capacity.  
So his combat stressor must be conceded, particularly when 
all reasonable doubt is resolved in his favor concerning 
this.  See 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).  

At the time of the October 1995 rating decision in question, 
the RO did not conclude the veteran did not undergo stressors 
in combat.  Rather, the version of 38 C.F.R. § 3.304(f) in 
effect at the time of the unappealed October 1995 rating 
decision required a "clear" diagnosis of PTSD.  The 
clinical records in 1966 demonstrated the veteran had a 
personality disorder.  And personality disorders were and are 
not diseases or injuries within the meaning of applicable 
legislation; thus, they were and are not disabilities for 
which service connection may be granted absent evidence of 
"superimposed" disease or injury, which there was none.  
38 C.F.R. §§ 3.303(c), 4.9.  See also Monroe v. Brown, 4 Vet. 
App. 513, 514-515 (1993); Carpenter v. Brown, 8 Vet. App. 
240, 245 (1995); VAOPGCPREC 67-90 (July 18, 1990); VAOPGCPREC 
82- 90 (July 18, 1990; VAOPGCPREC 11-1999 (Sept. 2, 1999).

The only evidence on file of PTSD were the records of the VA 
hospitalization in June and July 1994 and the VA general 
medical examination in December 1994.  But the latter was not 
based on a complete psychiatric evaluation.  And the VA 
psychiatric evaluation in January 1995-by a board of 
examiners, determined the veteran did not have for PTSD, but 
rather had OCD.

The additional evidence submitted or otherwise obtained since 
the RO's October 1995 decision continues to show that 
depression is a key element in the veteran's psychiatric 
profile.  And there have even been diagnoses of 
major depression, which is a psychosis.  But, there is no 
evidence that a psychosis first manifested within one year 
after his discharge from service.

A December 1997 private clinical record contains a notation 
of PTSD, but since the record is mostly illegible it is 
unclear whether this notation was intended to indicate that 
the PTSD existed, as opposed to their not being PTSD.  The 
January 1995 private psychiatric evaluation indicated that 
PTSD was simply to be ruled out, but it also does not 
indicate the veteran has PTSD.

The private physician that testified in support of the 
veteran's petition to reopen his claim concluded that his 
symptoms were not those of OCD-but, instead, were those of 
PTSD.  Although that physician had reviewed the veteran's 
records, it is clear that his opinion was based on a history 
related by the veteran essentially denying having experienced 
any behavioral symptoms indicative of OCD.  But, his wife 
reported on VA psychiatric examination in January 1999 that 
he did in fact have these types of symptoms.  This, too, is 
corroborated by the additional clinical evidence of his 
obsessive and compulsive behavior of a repetitive and 
excessive intake of water.



Both the May 1997 and January 1999 VA psychiatric 
examinations definitively concluded the veteran does not have 
PTSD.  Those examinations were based on an accurate clinical 
history as corroborated by the other evidence on file.  
Because, on the other hand, the opinion of the physician that 
testified in support of the veteran's petition was based on 
an inaccurate medical history, and therefore an inaccurate 
factual premise, the opinion can be no better than the 
history relied upon.  Generally see Layno v. Brown, 6 Vet. 
App. 465, 469 (1994) and LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).  This type of situation was discussed in a 
similar case, Elkins v. Brown, 5 Vet. App. 474, 478 (1993), 
where the Court rejected a medical opinion as "immaterial" 
where there was no indication the physician had reviewed the 
veteran's service medical records (SMRs) or any other 
relevant documents that would have enabled him to form an 
opinion on service connection on an independent basis.  See 
also Owens v. Brown, 7 Vet. App. 429 (1995); Swann v. Brown, 
5 Vet. App. 229, 233 (1993).  The supporting physician's 
seemingly partial review of the relevant evidence, with 
absolutely no mention of certain pieces of evidence that does 
not bode well for the claim, means the opinion in turn was 
not entirely predicated on the facts.  Rather, it relied in 
large part on misinformation.

In circumstances, as here, involving a petition to reopen a 
previously denied and unappealed claim, it is imperative the 
application to reopen be examined thoroughly in light of the 
language of any new regulations.  Sawyer v. Derwinski, 
1 Vet. App. 130, 133 (1991).  While 38 C.F.R. § 3.304(f) was 
revised effective March 7, 1997, to eliminate the 
requirement that there be a clear diagnosis of PTSD, this 
was not a liberalizing change in the law requiring, in 
itself, readjudication on a de novo basis.  

When a provision of law or regulation creates a new basis of 
entitlement to benefits, as through liberalization of the 
requirements for entitlement, an applicant's claim of 
entitlement under such law or regulation is a new claim 
separate and distinct from a claim previously and finally 
denied prior to the liberalizing law or regulation.  However, 
a mere regulatory change in an evidentiary burden is not 
evidence and cannot constitute new and material evidence.  
Generally see Spencer v. Brown, 4 Vet. App. 283, 288 - 89 
(1993); Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998) (1992 
extension of presumption of aggravation to peacetime veterans 
was procedural, changing the evidentiary standard, and not 
liberalizing for purpose of creating a new basis for a 
claim); see also Anglin v. West, 11 Vet. App. 361 (1998) 
(change to VA's M21-1 as to evidence for proof of stressors 
did not create a new basis of entitlement).  

Moreover, since the veteran is a layman he does not have the 
necessary medical training and/or expertise to determine 
whether he has PTSD and, if so, to determine whether it is 
related to his service in the military.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  So even if his 
statements purporting to do this were new, they still would 
not be material and, therefore, insufficient to reopen his 
claim.  See Pollard v. Brown, 6 Vet. App. 11, 12 (1993).  
This is especially true where, as here, he is making 
essentially the very same allegations that he did prior to 
the RO denying his claim in October 1995.  See, e.g., Reid v. 
Derwinski, 2 Vet. App. 312 (1992).

Accordingly, the additional evidence received since October 
1995, when considered in light of the evidence already of 
record, is not so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for PTSD.  So the petition to reopen this claim 
must be denied.  Hickson v. West, 11 Vet. App. 374, 378 
(1998).


ORDER

The petition to reopen the claim for service connection for 
PTSD is denied.  




REMAND

During the pendency of this appeal an August 2003 rating 
action granted service connection for diabetes mellitus and 
assigned a 20 percent disability evaluation.  That rating 
action also deferred adjudication of the claim for service 
connection for sexual impotence.  The last comprehensive VA 
examinations of the veteran's disabilities was in 1999.  So 
he needs to undergo a current medical evaluation to obtain 
information concerning the severity of his service-connected 
disabilities, particularly as this relates to his claim for 
special monthly pension (SMP) based on either needing the 
regular aid and attendance (A&A) of another person or because 
he is housebound (HB).  See 38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED to the RO for the following 
development and consideration:

1.  Prior to making any further determination on 
the merits, ensure that all notification and 
development required by the VCAA and implementing 
VA regulations is completed.  In particular, 
ensure that the new notification requirements and 
development procedures contained in 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 (West 2002) and 
their implementing regulations, especially 
38 C.F.R. § 3.159(b) and (c)(2) (2003), are fully 
complied with and satisfied.  This includes 
asking the veteran to submit all relevant 
evidence in his possession concerning his claim 
for SMP.

2.  Schedule the veteran for a comprehensive 
examination in conjunction with his claim for 
special monthly pension.  The findings and 
conclusions should address the criteria for 
awarding this benefit on either of the bases 
alleged.

It is absolutely imperative the examiner has 
access to and reviews the claims folder for the 
veteran's pertinent medical history.  
All necessary testing should be done and the 
examiner should review the results of any testing 
prior to completion of the examination report.  
If an examination form is used to guide the 
examination, the submitted examination report 
should include the questions to which answers are 
provided.

3.  Then readjudicate the claim for SMP.  If this 
claim remains denied, prepare a supplemental 
statement of the case (SSOC) and send it to the 
veteran and his representative.  Also provide an 
appropriate period of time to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



